Exhibit 10.1

 

NOTE:  CONFIDENTIAL TREATMENT HAS BEEN OBTAINED OR REQUESTED AS TO CERTAIN
PORTIONS OF THIS DOCUMENT.  WHENEVER CONFIDENTIAL INFORMATION IS OMITTED HEREIN
(SUCH OMISSIONS ARE DENOTED BY AN ASTERISK), SUCH CONFIDENTIAL INFORMATION HAS
BEEN SUBMITTED SEPARATELY TO THE SECURITIES AND EXCHANGE COMMISSION PURSUANT TO
A REQUEST FOR CONFIDENTIAL TREATMENT.

 

1/28/05

 

 

DISTRIBUTOR AGREEMENT

 

DANISH DERMATOLOGIC DEVELOPMENT

 

Territory: USA

 

--------------------------------------------------------------------------------


 

 

TABLE OF CONTENTS

 

SECTION I:

 

 

APPOINTMENT, TERRITORY, TERM AND SCOPE

 

 

 

 

 

A.

Appointment of Distributor

 

 

B.

Territory

 

 

C.

Term and Scope

 

 

D.

Previous Agreements

 

 

 

 

 

SECTION II:

 

 

DISTRIBUTOR RESPONSIBILITIES

 

 

 

 

SECTION III:

 

 

PRINCIPAL’S RESPONSIBILITY

 

 

 

 

SECTION IV:

 

 

TERMS AND CONDITIONS OF SALE AND PRODUCT WARRANTIES

 

 

 

 

SECTION V:

 

 

PRODUCT, PRICES AND PAYMENTS

 

 

 

 

SECTION VI:

 

 

GENERAL CONDITIONS AND DISTRIBUTION

 

 

 

 

 

A.

Principal Trade Names and Trademarks

 

 

B.

Product Changes

 

 

C.

Private Information

 

 

D.

Export Controls

 

 

E.

Relationship of Parties and Controlling Laws

 

 

F.

Limitation of Liability

 

 

G.

Termination

 

 

H.

Renewal

 

 

I.

Failure to Enforce

 

 

J.

Notices

 

 

K.

Execution and Modification

 

 

2

--------------------------------------------------------------------------------


 

INTERNATIONAL DISTRIBUTOR AGREEMENT

FOR PRODUCTS OF DDD

 

SECTION I

APPOINTMENT, TERRITORY, TERM AND SCOPE

 

A.            Appointment of Distributor

 

DDD, Danish Dermatologic Development A/S, a corporation organized and existing
under the laws of Denmark (hereinafter called “Principal”), having a principal
place of business at Agern Alle 11, DK-2970 Hoersholm, Denmark, hereby appoints
Candela Corporation, having its principal office and place of business and
situated at 530 Boston Post Road, Wayland, MA 01778-1886, USA , (hereinafter
called the “Distributor”) an authorized exclusive Distributor for the
Principal’s Products (hereinafter called the “Products”) described in Appendix
A. All other products of Principal not described in Appendix A are not a part of
this Agreement and may be distributed by Principal in Territory by whatever
means or manner Principal, in its sole discretion, considers in its best
interest.

 

B.            Territory

 

The geographical area (hereinafter called the “Territory”) in which the
Distributor is authorized to resell on an exclusive basis is the USA.

 

C.            Term and Scope

 

This Agreement is effective from 28 January 2005 to 31 January 2008, unless
sooner terminated as hereafter provided. This Agreement consists of this
document and attached Appendices and constitutes the agreement in its entirety.

 

D.            Previous Agreements

 

This agreement replaces all previous agreements and contracts between
Distributor and Principal regarding the above mentioned Territory.

 

3

--------------------------------------------------------------------------------


 

SECTION II

DISTRIBUTOR RESPONSIBILITIES

 

The Distributor hereby agrees to:

 

1.                                       Use commercially reasonable efforts to
promote and sell Principal’s Products (“Products”) in the Territory and to
achieve the sales goal mutually agreed to in Appendix D.

 

2.                                       Not manufacture nor deal in any IPL
products in the territory which Principal may reasonably consider to be
competitive with the Products during the term of this Agreement.

 

3.                                       Establish an organizational structure
and method of operation which Principal will accept as being adequate for the
maintenance and further expansion of its market position.

 

4.                                       Establish or sub-contract a service
organization adequate and competent to furnish technical advice, service and
service contracts

 

5.                                       Principal will place a consignment
stock of spare parts at Distributor and the Distributor FSE’s trunk stock to
adequately service Products.  Parts used for repair of out-of-warranty products
will be invoiced by Principal. Distributor will ship back all defective
in-warranty parts to Principal unless otherwise agreed on a case by case basis.
Principal agrees to waive the requirement for returns for re-curring problems on
non-refurb warranty parts. Distributor may return to Principal parts that have
been purchased and replaced out of warranty. Distributor may purchase such
repaired parts at reduced prices. Appendix F to this agreement lists the
critical parts to be returned to Prinicipal for repair. The timing and minimum
quantities of these parts that must be returned must be agreed to minimize
shipping costs.

 

6.                                       Exhibit at and provide personnel for
trade shows in the Territory that relate to the Products. Trade shows exclusive
to Territory are Distributor responsibility.

 

7.                                       Use commercially reasonable efforts to:

 

a.                                       Maintain and repair, at competitive
service rates charged to end users, Products in the Territory (whether or not
sold by Distributor), as requested by such end users, and

 

b.                                      Generally provide adequate customer
service to keep users of Products in the Territory satisfied.

 

8.                                       At Principal’s request, provide
Principal a complete list of IPL products distributed by Distributor.

 

9.                                       Notify Principal promptly, if unable to
perform maintenance or repair service on any of Principal’s Products in the
Territory.  Principal shall have have the right to carry out service if prior
agreement is reached with Distributor and documented in

 

4

--------------------------------------------------------------------------------


 

writing.   The services must be completed while in the company of Distributor’s
service rep.

 

10.                                 Advise Principal of the end user on each
order placed.

 

11.                                 Submit names of competitors’ customers as
discovered.

 

12.                                 Maintain adequate technical level of
personnel by attending, at Distributor’s cost, product training sessions
conducted by Principal. Minimum technical personnel requirements are specified
in Appendix C. Distributor shall complete and return to Principal every 90 days,
a system generated summary installation report from the Candela ISR system that
lists every new system installed by Distributor.

 

13.                                 Distributor will submit to Principal changes
in original advertising and promotional material for review by Principal.
Principal will furnish the operators manual in English language.

 

14.                                 Distributor will not, without the prior
written consent of Principal, appoint a sub-distributor or service contractor.

 

15.                                 The Distributor shall not seek customers for
the Products, nor establish any branch or maintain any distribution depot in
relation to the Products, outside the Territory. Furthermore, the Distributor is
not allowed to offer, sell or install products outside the Territory.

 

16.                                 Distributor will, at Principal´s request,
provide sales forecasts. (See Appendix D.)

 

5

--------------------------------------------------------------------------------


 

SECTION III

PRINCIPAL’S RESPONSIBILITY

 

The Principal hereby agrees to:

 

1.                                       Use reasonable efforts to furnish to
Distributor, on terms to be agreed upon by both parties, sales promotion
materials such as catalogs, specification sheets, suggested price lists and
demonstration software which shall be used by Distributor only for purposes of
this Agreement. All such materials shall remain Principal’s property, unless
otherwise agreed.

 

2.                                       Provide replacement spare parts for
Principal’s Products at no charge to Distributor in connection with any repair
or maintenance service performed by Distributor during the manufacturer’s
warranty period.

 

3.                                       Not appoint any other Distributor in
the Territory.

 

4.                                       For twelve (12) months from its date of
installation by Distributor,  Principal warrants each respective product and all
other parts (for example service spare parts) delivered by Principal to be free
from defects.  The installation date of record will be the quarterly ISR report
from the distributor to the Principal.

 

During the warranty period specified above, in-warranty defective product(s)
listed in Appendix F will be returned to Principal´s facility with
transportation charges paid by Distributor. Items under warranty will be
repaired or replaced at no cost to Distributor. Transportation charges for
repaired or replacement items that are returned to Distributor will be paid by
Principal.

 

6

--------------------------------------------------------------------------------


 

SECTION IV

TERMS AND CONDITIONS OF SALE AND PRODUCT WARRANTIES

 

A.                                   All orders placed by Distributor hereunder
shall be in writing, and shall be subject to approval and acceptance in writing
by Principal within 24 hours of receipt.

 

B.                                     All sales by Principal to Distributor
hereunder shall be subject to the provisions of this Agreement and to the
provisions of the applicable “Product Warranties” attached (Appendix E) hereto
and made a part hereof, and any subsequent modification of said Product
Warranties provided, however, that such modifications shall not be inconsistent
with the other provisions of this Agreement, and shall be effective only upon
thirty (30) days’ notice to Distributor; and any provisions of any purchase
order placed by the Distributor which is inconsistent hereafter shall be null
and void unless accepted by the Principal in writing.

 

C.            Delivery terms from Principal to Distributor are Ex Works (FOB
Plant).

 

7

--------------------------------------------------------------------------------


 

SECTION V

PRODUCT, PRICES AND PAYMENTS

 

A.                                   Except as otherwise agreed to by the
parties in writing, the price to Distributor for all Principal’s Products, spare
parts and installation equipment sold by Principal to Distributor hereunder
shall be as described in Appendices A and B attached hereto and made part
hereof. Principal shall provide Distributor six (6) months advance notice of any
change in list prices and shall honor old prices for orders already placed up to
sixty (60) days from such notice.

 

For any Products, spare parts or installation equipment ordered by Distributor,
Distributor shall make payment to Principal in EURO by means of wire transfer 68
days from the invoice date.

 

8

--------------------------------------------------------------------------------


 

SECTION VI

GENERAL CONDITIONS AND DISTRIBUTION

 

A.            Principal Trade Names and Trademarks

 

The Distributor acknowledges that the words Ellipse and  DDD are the dominant
features of the trade names of the Principal and that the marks Ellipse and DDD
(“the Trademarks”) are the Principal trademarks for the Products manufactured
and/or sold by the Principal. The Distributor acknowledges that the Trademarks
are owned exclusively by Principal. Distributor agrees that it will not, in any
manner, use the word DDD, or any imitation or variant thereof, as a part of the
Distributor’s trade name, company or firm name, nor will it grant such use to
any subsidiary or affiliate or to dealers, if any, appointed by the Distributor.
The Distributor shall use the Trademarks on or in relation to the Products, but
shall ensure that each reference to, and use of any of, the Trademarks by it is
in the manner from time to time approved in writing by the Principal and, where
required by the Principal, is accompanied by an acknowledgement in a form
approved by the Principal that the Trademarks are trademarks of the Principal.

 

The Distributor shall not:

 

1.                                       Alter, remove, tamper with or obscure
any trademarks, numbers, or any other means of identification used on or in
relation to the Products.

 

2.                                       Use any of the Trademarks in any way
which might prejudice their distinctiveness or validity or the goodwill of the
Principal in them.

 

3.                                       Use any trademark other than the
Trademarks in relation to the Products or spare parts for the products without
obtaining the Principal’s prior written consent, or

 

4.                                       Use any marks in the Territory which so
resemble any of the Trademarks as to be likely to cause confusion in the
marketplace.

 

5.                                       Market the Ellipse systems under any
other Principal name than Danish Dermatologic Development A/S (DDD).

 

Except for the right to use the Trademarks expressly granted under this clause,
the Distributor acknowledges that it shall not acquire any rights in respect to
the Trademarks and that all and any rights and goodwill which accrue in the
Territory arising out of the use of the Trademarks shall vest in the Principal.

 

The Distributor shall, at the request of the Principal:

 

1.                                       Execute such registered user agreements
or licenses in respect of the use of the Trademark in the Territory as the
Principal may reasonably require.

 

2.                                      At principal’s expense, take such steps
as the Principal may reasonably require to assist in maintaining the validity
and enforceability of the Trademarks in the territory. The Distributor shall
promptly and fully notify the Principal of any actual

 

9

--------------------------------------------------------------------------------


 

infringement in the Territory or any intellectual property of the Principal
which comes to the Distributor’s notice, and of any claim by any third party
that the sale of Products in the Territory may infringe the rights of any other
person; and the Distributor shall, at the request and expense of the Principal,
do all such things as may be reasonably required to assist the Principal in
taking or resisting any proceedings in relation to such an infringement or
claim.

 

B.            Product Changes

 

The Principal reserves the right from time to time in its absolute discretion,
without thereby incurring any liability to the Distributor with respect to any
purchase order theretofore transmitted or placed by the Distributor or
otherwise, to discontinue or to limit its production of any Product(s) of
model(s) thereof, to terminate or to limit deliveries of any such Product(s) or
model(s), the production of which is so discontinued or limited, to alter the
design or construction of any such Product(s) or model(s).

 

C.            Private Information

 

The Distributor shall keep confidential, during the term of this Agreement and
for three years thereafter, all trade secrets and proprietary, and confidential
information pertaining to Product(s) furnished to it by the Principal and shall
return all copies of all documents containing this information to the Principal
on expiration or termination of this Agreement. The provisions of this clause
shall not apply to any information which was or becomes known to the public or
which is contained in any printed publications made available to customers.

 

D.            Export Controls

 

The Principal’s obligation hereunder shall be at all times subject to the export
administration and control laws and regulations of the Danish Government, and
any amendment thereof. The Distributor agrees that, with respect to the resale
or any other disposition of products and any printed commercial and technical
data and information supplied by the Principal, the Distributor shall, where
necessary, comply fully with the export administration and control laws and
regulations of Denmark, and any amendments of such laws and regulations, to the
extent those laws and regulations apply in and/or are not in conflict with the
laws and regulations of the Territory.

 

E.             Regulatory Compliance and Approvals

 

The parties hereto agree that it will be the responsibility of the Principal to
obtain and maintain required FDA clearances. It is the responsibility of the
Distributor to obtain  other local regulatory approvals and required
registrations with respect to the sale of Products in Territory. Distributor
will be responsible for filling out and sending standard forms needed for CE
compliance to Principal. Principal agrees to provide such information and
assistance as is reasonable and necessary, including forms to be used for
reporting.

 

Principal sells the Products to Distributor under the assumption that
Distributor adheres to relevant legislation,  rules and regulations for the sale
and use of  the Products in the Territory.

 

10

--------------------------------------------------------------------------------


 

Distributor agrees to defend and hold Principal harmless from and against any
and all claims, liabilities, penalties, damages, demands and expenses which may
arise because the Products have been sold to and used by persons who may not use
the Products, according to relevant legislation, rules and regulations in the
Territory.

 

F.             Relationship of Parties and Controlling Laws

 

1.                                       This Agreement is non-assignable. The
Distributor is an independent contractor to the Principal. It is understood that
the Distributor and/or its agents, subsidiaries, affiliates and employees are in
no way the legal representative, agent or employees of the Principal for any
purposes whatsoever and the Distributor shall not hold them out as such, and
they shall have no right or authority to assume or create, in writing, or
otherwise, any obligation of any kind, expressed or implied, in the name of or
on behalf of the Principal. The Principal reserves the right to determine in its
sole discretion the acceptability of any order or contract provision proposed by
the Distributor.

 

2.                                       Any dispute arising out of or in
connection with this contract, including any question regarding its existence,
validity, or termination, shall be referred to and finally resolved by
arbitration under the Rules of the London Court of International Arbitration,
which Rules are deemed to be incorporated by reference into this clause. The
tribunal shall consist of three arbitrators. The place of arbitration shall be
London, England. The language of the arbitration shall be the English language.
The result of the arbitration and the award shall be final and binding on all
parties and each agrees not to seek judicial review or bring suit except for the
purpose of enforcement of the arbitration award. The prevailing party in any
arbitration proceeding brought by one party against the other shall be entitled,
in addition to any other rights and remedies it may have, to reimbursement for
its expenses, including arbitration fees and reasonable attorney’s fees.

 

Principal stipulates and represents that, to its knowledge and information, this
Agreement is in compliance with all laws and regulations of Denmark. 
Distributor stipulates and represents that, to its knowledge and information,
this Agreement is in compliance with all laws and regulations of the USA. In the
event any clause or any part of any clause contained in this Agreement shall be
determined to be invalid or unenforceable, but which clause or part of the
clause would be valid if it were modified in some way, the parties shall agree
to such reasonable modification as may be necessary to make it valid and
effective.

 

The governing law of this contract shall be the substantive law (both statutory
law and common law, but without regard to principles of conflicts of law) of the
United Kingdom.

 

G.            Limitation of Liability & Product Liability

 

In no event shall the Principal be liable to Distributor for consequential or
special damages, and the Principal’s liability to Distributor on any claim,
whether in contract tort (including negligence and strict liability) or
otherwise (including indirect or incidental), for any loss or damage arising out
of, connected with, or resulting from this Agreement,

 

11

--------------------------------------------------------------------------------


 

shall in no case exceed the price allocable to the Product(s), or parts thereof,
to which the claim relates.

 

The limitation of liability described above does not apply if a product
liability claim for damages is lodged by a third party against one of the
parties of this Agreement.

 

If such a claim is instituted by a third party, the parties of this Agreement
shall in good faith :

 

•        investigate or research the causes of the accidents, occurrences,
injuries or losses affecting any person or property as a result of the manner in
which the Products are designed, manufactured, treated, fabricated, constructed,
packaged, delivered, sold or used, and use its best effort to correct or
eliminate such causes within a reasonable period;

 

•            provide the accused party reasonable assistance which is necessary
for the accused party’s defense to such claim, suit or action in relation to the
Products sold by Principal to Distributor.

 

•            discuss and agree on the continuation or discontinuation of the
sales and marketing of the Product in the Territory.

 

If one of the parties incurs liability towards any third party for damages, to
body or property, the liability between Principal and Distributor shall be
settled by arbitration in accordance with Section VI, Article F of the
Distribution Agreement.

 

Subject to the articles and limitations set out in this section G, the Principal
shall be liable for such product liability to the extent that it is proven that
the loss, death or injury is caused by failure or negligence committed by the
Principal.

 

The Principal will not be responsible for indemnifying the Distributor to the
extent that product liability arises out of failure or negligence committed by
the Distributor.

 

The Distributor will not be responsible for indemnifying the Principal to the
extent that product liability arises out of failure or negligence committed by
the Prinicpal.

 

The parties shall obtain and maintain, at their own expense, product liability
insurance to cover any and all losses, damages, liabilities, penalties, claims,
demands, suits or actions, and related costs and expenses of any kind for injury
to body or property, suffered by any person or entity, arising out of the
Products.

 

Principal cannot take any responsibility for the safe and efficient function of
the product(s) if the service of the products have been performed by use of
spare parts or refurbishments not provided by Principal – or if the service has
been performed by personnel who has not been trained by Principal.

 

12

--------------------------------------------------------------------------------


 

H.            Patent Infringement Claims

 

*

 

To the best knowledge of the Parties, none of the intellectual property rights
related to the products infringe any third party rights.  However neither of the
Parties make any warranty or representation to that effect.

 

Should a patent infringement claim be lodged against one or both of the Parties
to this Agreement, the Parties agree to:

 

•        Immediately inform the other Party of such claim

•        In good faith discuss continuing or stopping marketing and sales of the
Product in the Territory

•        In good faith discuss obtaining a patent license agreement for the
Product in the Territory

•        Principal will pay the legal costs of such possible litigation and
consequently Principal has the final say with respect to the response to such
possible patent infringement claims.

 

*

 

As it relates to patent infringements claims, it is agreed that neither party
will indemnify the other.

 

I.              Termination

 

1.                                       After the initial 36 months of this
Agreement, either party shall have the right to terminate the Agreement for any
reason by giving six months written notice.

 

2.                                       Either party shall have the right to
terminate this Agreement immediately in the event that the other fails to cure a
material breach of any of the terms or conditions of this Agreement to the
satisfaction of the first party within 30 days after service of written notice
regarding remedy of that breach.

 

3.                                       Either party shall have the right to
terminate this Agreement immediately, at any time, by notice to the other, in
the event of insolvency or bankruptcy or the like of the other party, without
the need to resort to formal legal proceedings.

 

4.                                       Either party shall have the right to
terminate upon 90 days’ advance written notice if there occurs a material change
in legal or beneficial ownership, control or management of the other party,
including acquisition or merger by the other party. For purposes of this
Agreement, a change in majority share ownership or control shall be deemed
material.

Principal shall also have the option to terminate the Agreement with ninety (90)
days’ advance written notice to Distributor if a third party obtains control of
more than 50% of the shares of Principal.

 

5.                                       Failure of the Distributor to meet
mutually agreed upon sales goals shall provide Principal with the option to
terminate the Agreement with ninety (90) days’ notice. Sales goals for this
Agreement are described in Appendix D, attached hereto and

 

13

--------------------------------------------------------------------------------


 

made part hereof, and shall be established on an annual basis thereafter upon
renewal, if any, of this Agreement.

 

6.                                       Upon Termination of this Agreement for
any cause:

 

a.                                       Distributor shall immediately cease to
use Principal’s name and logo or the trade names in connection with its
business;

 

b.                                      Distributor shall not be entitled to any
separation compensation.

 

7.                                       Termination of this Agreement shall not
relieve Distributor from any obligations to pay sums due Principal and vice
versa.

 

8.                                       Distributor agrees that it shall not be
entitled to any payments for development of clientele distribution/service
network, loss of anticipated profit nor any associated business costs.

 

9.                                       Upon termination by either party, all
sales and service records and literature, customer lists, and unpaid
demonstration equipment and, at the sole discretion of Principal, Products which
have not been paid for in full, shall be turned over to the Principal free of
charge. Principal will designate disposition of its property and assume
responsibility for transportation charges.

 

10.                                 Upon termination by either party, Principal
is obliged to repurchase from Distributor Products owned by Distributor and used
by Distributor for demonstration purposes. The repurchase price is as follows:
less than 6 months old: 100% of purchase price; 6-12 months: 75%; 12-18 months:
50%; 18-24 months: 25%; more than 24 months: Free of charge.

 

11.                                In the event Distributor is unable to perform
service to the satisfaction of     customers as reported to Principal, Principal
reserves the right to cancel service responsibility of this Agreement. Such
cancellation would result in change in distribution net prices to reflect
distribution responsibilities limited to sales and application support.

 

12.                                Upon termination of this Agreement, by either
party, Distributor and Principal agrees to find solutions, acceptable to the
customers, for continued service and maintenance of the products sold and
installed by Distributor in the Territory. Principal is committed to take over
the service and maintenance responsibility in the Territory. Distributor is
committed to provide Principal with complete service records, including list of
customers, no later than one week after termination.

 

13.                                Conditions beyond control of parties. Neither
party to the Agreement shall be held liable for failure to comply with any of
the terms of this Agreement when such failure has been caused solely by fire,
labor dispute, strike, war, insurrection, government restrictions, force
majeure, or act of God beyond the control and without fault on the part of the
party involved, provided such party uses due diligence to remedy such default.

 

14

--------------------------------------------------------------------------------


 

J.             Renewal

 

Prior to ninety (90) days from expiration of the Agreement, a renewal of this
Agreement shall be negotiated, including defining mutually acceptable sales
goals for the new period of the Agreement.

 

K.            Failure to Enforce

 

The failure of either party to enforce at any time, or for any period of time,
the provisions hereof in accordance with its terms shall not be construed to be
a waiver of such provision or of the rights of such party thereafter to enforce
each and every such provision.

 

L.             Notices

 

Except as provided in Paragraph G of this Section VI, notices between parties
shall be in the English language and shall be deemed to be validly given if
transmitted by telegraph, telex, facsimile, electronic mail or in writing to the
other party at the address indicated in Section I of this Agreement and after
confirmation of the receipt thereof by the other party. Notwithstanding the
foregoing, confirmation is not a necessary requirement for the validity of
notice, if such notice or other communication were sent by registered mail.
Either party may change its address by giving notice thereof to the other party.
Nothing in this paragraph shall be deemed to modify in any way the notice
requirements set forth in Paragraph G of this Section VI.

 

M.           Execution and Modification

 

This Agreement contains the entire and only Agreement between the parties
respecting sale to and the purchase, distribution and servicing by the
Distributor of any product(s), and any representations, terms or conditions
relating thereto or in connection therewith not incorporated herein shall not be
binding upon either party.

 

 

Danish Dermatologic Development A/S

 

Candela Corporation, Inc.

 

 

 

By:

 

 

 

By:

 

 

 

(Authorized Signature)

 

 

(Authorized Signature)

 

 

 

 

Title:

Sales Director

 

 

Title:

President & CEO

 

 

 

 

Printed Name:

 Gunnar Hallsson

 

 

Printed Name:

Gerard Puorro

 

Date:

     January 28, 2005

 

 

Date:

     January 28, 2005

 

 

15

--------------------------------------------------------------------------------


 

Appendices to this Agreement:

 

A: Description of Products and Transfer Prices to Distributor

B: Accessories, Service Spare Parts and Refurbishment

C: Minimum Technical Personnel Requirements

D: Sales Goals Mutually Agreed

E: Product Warranties

F: Spare Parts

 

16

--------------------------------------------------------------------------------


 

Appendix A: Description of Products and Transfer price to Distributor:

 


*

 

Qty

 

Description

 

EURO

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

*

 

 

The transfer price, * Euro, is based on a USD/Euro exchange rate of 1,3. As long
as the exchange rate remains in the 1,2 – 1,4 range the transfer price remains
unchanged. If the exchange rate moves outside the above band, the following
transfer price adjustment, based on 50/50 “pain/gain share”, will apply (also
beyond the lower and upper limit examples given in the table below):

 

Rate

 

TP €

 

TP US $equiv.

 

1,00-1,04

 

 

*

 

*

 

1,05-1,09

 

 

*

 

*

 

1,10-1,14

 

 

*

 

*

 

1,15-1,19

 

 

*

 

*

 

1,20

 

 

*

 

*

 

1,25

 

 

*

 

*

 

1,30

 

 

*

 

*

 

1,35

 

 

*

 

*

 

1,40

 

 

*

 

*

 

1,41-1,45

 

 

*

 

*

 

1,46-1,50

 

 

*

 

*

 

1,51-1,55

 

 

*

 

*

 

1,56-1,60

 

 

*

 

*

 

 

All systems will be invoiced @ * Euro. At the end of each calendar quarter the
average USD/Euro exchange rate for the quarter is calculated based on
http://www.x-rates.com. If the average rate was outside the 1,20-1,40 band the
appropriate adjustment is applied to all system invoices for the quarter.
Principal issues a credit note to Distributor if the rate was 1,41 or more. If
the rate was 1,19 or less Principal invoices Distributor for the difference.

 

Options to *

 

Qty

 

Description

 

EURO

 

*

 

*

 

*

 

*

 

*

 

*

 

 

17

--------------------------------------------------------------------------------


 

Appendix B: Accessories, Service Spare Parts and Refurbishment.

 

The warranty for the system is only valid if spare parts, accessories and
consumables used are original parts and consumables delivered from DDD.

 

Prices of Accessories, Consumables and Spare Parts are according to current
pricelist.

 

Refurbishment of applicators:

 

The Applicator is not covered by a warranty. The light source and filter in the
applicator are consumables that wear down during use (depending on the settings)
and have a limited lifetime. Therefore the applicator needs to be refurbished.
Refurbishments are charged as follows:

 

*

 

When an applicator is returned for refurbishment, it must be accompanied by a
written order stating the applicator serial number. A floppy disc containing the
number of shots released by the applicator must be enclosed with the order. If
the diskette is not enclosed, the refurbishment will be charged at EURO *
transfer price.

 

The Parties agree that refurbishments will be performed by Distributor soonest
possible. Principal will supply, at cost plus a * handling fee, all tools and
instruments required for performing said refurbishments. Distributor will send
technical personnel for training at Principal’s facilities.

 

Distributor will purchase all consumables/parts needed for the refurbishments
from Principal as per Principal’s distributor price list.

 

18

--------------------------------------------------------------------------------


 

Appendix C: Minimum Technical Personnel Requirements.

 

Distributor must have technical personnel employed - alternatively have external
engineers contractually engaged - to perform systems installation, post
installation training, software upgrades and field service on the products.

 

Systems installation, post installation training, software upgrades and field
service on the products can only be performed by Technical Personal trained by
DDD or duly authorized trainers from Candela’s Tech Support group.

 

The number of technically skilled persons available must at all times be
sufficient to respond to customer requests for support and / or service as well
as any problem affecting safety of use no later than 24 hours after a customer
call. In case of injuries and / or operational problems affecting safety, which
have caused or could have caused injury, Distributor must notify DDD within 24
hours. The reporting must be according to the PMS and Vigilance requirements
specified in the Council Directive 93/42/EEC of 14 June 1993 concerning medical
devices. For this reporting the distributor must use the DDD Customer Complaint
Report and the DDD Initial Incident Report procedures. DDD will train
Distributor and provide these procedures during service training sessions.
Distributor must be able to offer service contracts to the customers.

 

The technical personnel must attend service training sessions scheduled by
Principal - typically once per year or duly authorized trainers from Candela’s
Tech Support group.   In addition Distributor can request unscheduled training
sessions for personnel at Principal´s site which will be carried out at
Principal´s sole discretion. Travel costs are borne by Distributor while
accommodation and meal costs are borne by Principal.

 

The Distributor Technical Personnel will need the following basic skills /
education:

 

•             Thorough understanding of analog and digital electronic hardware.

•             Software expertise - at minimum on PC software “super user” level.

•             Ability to understand, read and communicate in English language.

•             Based on the above basic skills and after having participated in
service training classes the technical personnel must be capable of identifying
and correcting system failures on a module level.

 

Neither sales staff nor technical staffs from the Distributor are allowed to
take responsibility for patient treatments and no modifications to the product
hardware or software must be made without written consent from Principal.

 

19

--------------------------------------------------------------------------------


 

Appendix D: Sales Goals mutually agreed to.

 

*

 

Appendix E: Product Warranties

 

For twelve (12) months from its date of installation by Distributor, Principal
warrants each respective product and all other parts (for example service spare
parts) delivered by Principal to be free from defects in manufacture,
performance, material and workmanship.

 

The warranty is only valid if the products have been transported, installed,
handled, operated, maintained and serviced according to the instructions and the
operators and service manuals provided by Principal.

 

The twelve months warranty does not cover wear of the Applicators. The light
source and the filters in the Applicators are consumables which are known to
have a limited lifetime which depends on energy levels and pulse times selected
for the individual treatment options.

 

The warranties described above are only valid if spare parts and consumables
which may have been used before the end of the warranty period are original
parts and consumables delivered from Principal.

 

Distributor will provide quarterly summary installation report with serial
number and installation date.

 

Terms and conditions for credit relating to repair products under this warranty
is given in Section II, 5 of this agreement.

 

Appendix F: Spare Parts

 

(to be specified).

 

20

--------------------------------------------------------------------------------